DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 22 March 2021 has been entered in full.  Claims 14, 17, and 18 are amended.
Claims 1-18 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities: 
1a.	The use of the term “GPExTM”, which is a trade name or a mark used in commerce, has been noted in this application (page 15, [0055]). Although the term is capitalized and includes the appropriate symbol indicating use in commerce, the term should also be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the .
Appropriate correction is required.

Claim Objections
2.	Claim 18 is objected to because of the following informalities:  
2a.	In claim 18, line 1, the phrase “any of” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	The term “portion” in claim 9, line 1 is a relative term which renders the claim indefinite. The term “portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It cannot be determined what sequence, region, domain, or amino acids are encompassed within a “portion” of a mammalian immunoglobulin.  For 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is directed to a method of treating lupus, comprising administering a CD24 protein to a subject in need thereof.  Claim 6 recites that the CD24 protein comprises a mature human CD24 or a variant thereof.  Claim 17 recites that the CD24 protein is soluble and claim 18 recites that the CD24 protein is glycosylated.
	The specification of the instant application teaches that a CD24 protein may comprise the amino acid sequence of human CD24 or those from other mammals, which corresponds to the 
However, the specification does not teach any CD24 protein variants other than the mature CD24 sequences of SEQ ID NOs: 1, 2, 3, and 10 (with or without a signal sequence) (see pages 12-14, [0044-0052]; pages 14-15, [0054]).  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. In the instant case, the only factors present in the claims are a structural characteristic of a CD24 protein or a variant thereof and a functional characteristic of treating lupus. There is no identification of any particular sequence or structure of the CD24 protein that must be conserved in order to provide the required function of treating lupus. Thus, the claims are drawn to methods of administering a genus of CD24 proteins and variants thereof.   
The instant specification fails to disclose and there is no art-recognized correlation between the structure of CD24 proteins (and variants thereof) and the function of treating lupus.  In other words, the specification does not teach the structure which results in a CD24 protein with the required characteristics. The description of the CD24 amino acid sequences of SEQ ID supra, also acknowledge this (see abstract). 
Regarding CD24, the instant specification even teaches that a CD24 polypeptide containing human CD24 missing the single polymorphic amino acid at position 57 (SEQ ID NO: 1) is more effective in treating rheumatoid arthritis than a CD24 polypeptide containing wild-type CD24 (SEQ ID NO: 24) (page 26, [0089]).  Liu et al. (Trends Immunol 28(7): 315-320, 2007) teach that while the basic feature of a mucin-type structure is conserved between human and mouse mature CD24 (while the amino acid sequences are not conserved), this structural conservation suggests that it is perhaps the glycosylation pattern that is crucial for the basic function of the CD24 molecule (page 316, middle of column 2).   Tan et al. (Clin Rev Allerg Immunol 50: 70-83, 2016) also disclose that several studies have confirmed that differences in glycosylation and specific carbohydrate structures of CD24 are markers for diagnostic and prognostic evaluation in different cancers and autoimmune diseases, including lupus (page 72, column 1, 2nd full paragraph; Table 2).  However, there is little guidance in the specification indicating which amino acids or glycosylation patterns are considered essential for the required CD24 biological activity of the instant claims (i.e., treatment of lupus).       
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structure of the CD24 proteins (and variants thereof) that treat lupus of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).


5.	Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating lupus comprising administering a CD24 protein to a subject in need thereof, wherein the CD24 protein comprises (i) the amino acid sequence set forth in SEQ ID NO: 1 or 2 and (ii) an Fc region of a human immunoglobulin (Ig) protein fused at the N-terminus or C-terminus of the CD24 protein, does not reasonably provide enablement for a method of treating lupus comprising administering a CD24 protein.  The specification does not enable any person skilled in the art to make and use the invention commensurate in scope with these claims. 
	Claim 1 is directed to a method of treating lupus, comprising administering a CD24 protein to a subject in need thereof.  Claim 6 recites that the CD24 protein comprises a mature human CD24 or a variant thereof.  Claim 17 recites that the CD24 protein is soluble and claim 18 recites that the CD24 protein is glycosylated.
	The specification of the instant application teaches MRL/MpJ-Faslpr/J mice (mouse model of SLE) are injected with either PBS or hCD24-Fc (page 45, [0164-1065]; page 26, [0089]).  The specification discloses that mice who received hCD24-Fc show minimal increases in proteinuria, significant reductions in proteinuria, and weight reductions of spleen and lymph nodes (page 45, [0166-0168, Figures 22-24).  The specification also teaches that a CD24 protein may comprise the amino acid sequence of human CD24 or those from other mammals, which corresponds to the extracellular domain of CD24, or a variant thereof (page 12, [0044]).  The specification teaches that the sequence of the mature human CD24 protein is 31 amino acids long with a variable alanine/valine residue at its C-terminus (SEQ ID NO: 1).  The specification continues to disclose that the C-terminal valine/alanine may be immunogenic and may be omitted from the CD24 protein to reduce its immunogenicity (i.e., the amino acid sequence of SEQ ID NO: 2).  The specification indicates that the human CD24 extracellular domain (ECD) shows 39% sequence identity with the mouse protein and 52% sequence identity with the cynomolgus monkey protein (page 13, [0048], [0050]).  Additionally, the specification teaches that the term “variant” may mean a peptide or polypeptide that differs in amino acid sequence by the insertion, deletion, or conservative substitution of amino acids, but retains at least one biological activity (page 12, [0043]).  Therefore, the “CD24 protein” and “variant thereof” 
	There are no methods or working examples in the specification that indicate all possible CD24 proteins (and variants thereof) treat lupus.  A large quantity of experimentation would be required of the skilled artisan to generate (i) all possible CD24 proteins and (ii) all possible CD24 proteins with all possible protein tags (other than the Fc region of human IgG) and then screen such for efficacy of lupus treatment. Such experimentation is considered undue.  Although the specification teaches that the protein tag may comprise GST, His, FLAG, Myc, NusA, TRX, SUMO, and ubiquitin, (in addition to Fc) (see page 14, [0053]), there are no methods or working examples that indicate what effect these tags have on CD24 protein function.  Additionally, one skilled in the art would not be able to predict that all possible CD24 proteins (and variants thereof with all possible protein tags) would have the desired functional activity of treating lupus.  A person of skill in the art would not know which amino acid residues are considered essential and which are non-essential.  Without detailed direction as to which amino acids are essential to the function of the CD24 protein, the skilled artisan would not be able to determine without undue experimentation which sequences encompassed by the instant claims would exhibit the desired functional characteristic of treating lupus.  
 The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally   
Regarding CD24, the instant specification even teaches that a CD24 polypeptide containing human CD24 missing the single polymorphic amino acid at position 57 (SEQ ID NO: nd full paragraph; Table 2). However, again, there is little guidance in the specification indicating which amino acids or glycosylation patterns are considered essential for the required CD24 biological activity of the instant claims (i.e., treatment of lupus).       
Due to the large quantity of experimentation necessary to generate all possible CD24 proteins (and variants thereof) and screen such for the desired functional activity of treating lupus; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6-11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Patent 7,744,894).
	Liu et al. teach that the invention relates to agents and methods for blocking deleterious T cell mediated immune reactions and that such reactions occur in autoimmune diseases, including multiple sclerosis, rheumatoid arthritis, systemic lupus erythematosus, psoriasis, diabetes, allergies, and transplant rejection (column 1, lines 24-30; column 1, lines 50-52; column 4, lines 52-54).  Liu et al. disclose that the method employs agents which inhibit or reduce, either directly or indirectly, the interaction of the CD24 polypeptide with its functional ligand (column 1, lines 52-54; column 4, lines 54-56).  Liu et al. state that the method comprises administering a pharmaceutical composition comprising an HSA/CD24 polypeptide or a fusion protein comprising the HSA/CD24 polypeptide linked to a peptide or protein tag (column 4, lines 60-67).  Liu et al. indicate that the polypeptide is glycosylated or truncated (column 6, lines 36-49).  Liu et al. teach that the signal sequence of human CD24 includes amino acid 1 through amino acid 26 of SEQ ID NO: 2 while the core region includes amino acid 27 through amino acid 57 of SEQ ID NO: 2 (Figure 8; column 6, lines 10-23).  It is noted that the amino acid sequence of SEQ ID NO: 2 of Liu et al. is 100% identical to the amino acid sequence of SEQ ID NO: 2 of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent 7,744,894) and Zheng et al. (U.S. Patent 8,808,697).
	The teachings of Liu et al. are set forth above.

	Zheng et al. teach that the first function associated with CD24 is a costimulatory activity for antigen-specific T cell response (column 1, lines 27-29). Zheng et al. disclose a method for treating rheumatoid arthritis by administering a CD24 protein to a mammal in need thereof (column 2, lines 27-29).  Zheng et al. also teach that the CD24 protein may comprise the sequence of mature human CD24 (SEQ ID NO: 1 or 2) (column 2, lines 31-32).  It is noted that the amino acid sequences of SEQ ID NO: 1 of Zheng et al. is 100% identical to the amino acid sequence of SEQ ID NO: 2 of the instant application (see sequence alignment attached to the instant Office Action as Appendix A).  Similarly, the amino acid sequence of SEQ ID NO: 2 of Zheng et al. is 100% identical the amino acid sequence of SEQ ID NO: 1 of the instant application (see sequence alignment attached to the instant Office Action as Appendix B).  Zheng et al. indicate that the CD24 protein may further comprise a portion of a mammalian immunoglobulin, which may be fused to the N-terminus or C-terminus of the mature CD24 (column 2, lines 37-40).  The IgG portion may be the Fc portion of human Ig protein, which may be IgG1, IgG2, IgG3, IgG4, or IgA (column 2, lines 40-42).  The amino acid sequence of the CD24 fusion protein, CD24IgG1Fc (SEQ ID NO: 3) of Zheng et al. comprises the amino acid sequence of SEQ ID NO: 6 of the instant application (see sequence alignment attached to the instant Office Action as Appendix C).  Zheng et al. state that the Fc portion may consist of the hinge region and CH2 and CH3 domains of the human IgG protein, and further consist of the 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating an autoimmune disease, such as systemic lupus erythematosus, by administering a CD24 fusion protein linked to the hinge-CH2-CH3 regions of human IgG1 as taught by Liu et al. by substituting the IgG1 Fc of Liu et al. for the Fc region comprising a hinge, CH2, CH3, and CH4 domains of IgM as taught by Zheng et al.  The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because the simple substitution of one known equivalent element for another obtains predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
	Additionally, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating an autoimmune disease, such as systemic lupus erythematosus, by administering a CD24 protein as taught by Liu et al. by producing the administered CD24 protein from a replication-defective retroviral vector stably integrated into the genome of a eukaryotic cell, as taught by Zheng et al.  One skilled in the art 
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
	


Conclusion
No claims are allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	
	Fang et al.  Cell Molec Immunol 7: 100-103, 2010 (review of CD24)

	CD24 Ala57Val gene polymorphism and link to systemic lupus erythematosus
	Huang et al. Sci Reports 5: 9557, 2015
	Piotrowski et al. Tissue Antigens 75: 696-700, 2010


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
07 February 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647                                                                                                                                                                                            

Appendix A
Db= SEQ ID NO: 1 from Zheng et al. (U.S. Patent 8,808,697)
Qy= SEQ ID NO: 2 of the instant application


Sequence 1, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-643-527-1

  Query Match             100.0%;  Score 149;  DB 9;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

Appendix B
Db= SEQ ID NO: 2 from Zheng et al. (U.S. Patent 8,808,697)
Qy= SEQ ID NO: 1 of the instant application



US-13-643-527-2
; Sequence 2, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 31
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: Xaa
;  LOCATION: (31)..(31)
;  OTHER INFORMATION: Val or Ala
US-13-643-527-2

  Query Match             100.0%;  Score 149;  DB 9;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

Appendix C
Db= SEQ ID NO: 5 from Zheng et al. (U.S. Patent 8,808,697)
Qy= SEQ ID NO: 6 of the instant application


; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-13-643-527-5

  Query Match             100.0%;  Score 1407;  DB 9;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 146

Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287